DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowable Subject Matter
Claims 1-3, 5-8 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation a method of detecting misfire in a combustion engine of a motor vehicle engine, the method involves measuring a speed of a crankshaft, a modal coefficient is calculated for each cylinder of the internal combustion engine, a misfire is displayed for at least one of the cylinders based on the calculation of the modal coefficients, independent claims 1 and 16 when combined with the limitations of the speed of the crankshaft being measured with an encoder, the modal coefficient is a first modal coefficient, a standard deviation is calculated for the first modal coefficients for each cylinder, the standard deviation being calculated over a predetermined number of engine cycles, calculating a deviation for each cylinder of the combustion engine by subtracting an average ensemble speed for all of the cylinders from the speed of the crankshaft, a misfire is indicated when the standard deviation of the first modal coefficient exceeds a threshold for at least one of the cylinders also in independent claims 1 and 16 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-3, 5-8 and 16-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855